Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 01/13/2021, claims                                                    4, 7, 9, 10, and 13 have been cancelled.  

Claims 1-3, 5, 6, 8, 11, 12, and 14-16 are pending and under current examination.  

All rejections not reiterated have been withdrawn.


Claim Objections
Claim 1 is objected to because of the following informalities:    

The phrase “the oily component is an oily component comprising oleic acid as the main oil type component’ is awkward.  The readability of the claim would be improved by amending this phrase to recite “wherein the oily component comprises oleic acid as the main component”.  (Please note claim 11 should be amended accordingly for antecedent basis.) 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 is indefinite because the claim requires an increase in drug transported to the lymph vessel without indicating what the increase is relative to, therefore the extent of increased lymphatic vessel transport the claimed invention is required to be able to cause is indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mulye (US 6,057,289; issue date: 05/02/2000; of record) in view of Hojgaard (WO 2015/193380; publication date: 12/23/2015; cited in the IDS filed on 11/08/2019) and further in view of Foeger (US 2013/0058999; publication date: 03/07/2013; of record), and Lyons et al. (US 2001/0051595; publication date: 12/13/2001; of record), as evidenced by Domb et al. (WO 2007/099537; publication date: 09/07/2007; cited in the IDS filed on 11/08/2019).

Mulye discloses a pharmaceutical composition comprising cyclosporine and a self-emulsifying drug delivery system (title) comprising an oil and a non-ionic surfactant (abstract).  The surfactant for the self-emulsifying system has HLB greater than 10 (col 6, lines 61-62)  In example compositions, the composition contains cyclosporine (a poorly water-soluble drug as identified in table 8 on page 53 of the instant specification as having Caco-2 membrane permeability of 1.76E-06), oleic acid, and polyoxyl 35 castor oil (example 1, col 10).  
Mulye does not disclose a surfactant containing an oleate ester or oleylether as a moiety.  
Hojgaard discloses that, in addition to having surfactants with HLB greater than 10 such as polyoxyl 35 castor oil, self-emulsifying drug delivery systems may optionally contain a co-surfactant having an HLB of less than 10 (page 20) and in example compositions polyoxyl 35 castor oil is combined with glycerol monooleate (tables 1 and 2 on page 28).  
Foeger discloses that glyceryl monooleate has an HLB of 3 (0067).  
It would have been prima facie obvious to add glycerol monooleate to the formulation of example 1 disclosed by Mulye because one of ordinary skill in the art would have recognized this as a cosurfactant that is suitable for forming SEDDS with polyoxyl 35 castor oil.  Please refer to MPEP 2144.07.  

Lyons discloses that olive oil is mainly oleic acid (0026).  
It would have been prima facie obvious to combine olive oil with the oleic acid in the oil phase in Mulye’s invention because one having ordinary skill in the art would have recognized it as a suitable source of oleic acid.  Please refer to MPEP 2144.06, in the instant case one would recognize that olive oil, containing mainly oleic acid, could serve as the oleic acid source and/or be combined with pure oleic acid.  
With regard to claim 2, the examiner notes that all of the structural limitations of the claim are taught by the prior art.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  

With regard to instant claims 1, 14, and 15, as noted above, cyclosporine is indicated to possess a logD value of 5.33, a Caco-2 Papp of 1.76E-06, which, when rounded to the nearest tenths is 1.8E-06, and a molecular weight of 1203 Da (see table 13 on page 53).  
With regard to instant claims 5 and 16, cyclosporine is a cyclic peptide having 11 amino acids, all within the cycle.  As noted on page 1 of the instant specification, cyclosporine contains both N-methylated amino acids as well as amino acids that are not N-substituted.  See also Domb at page 2 which teaches that cyclosporine is methylated at the 1, 4, 6, and 9-11 positions.  
With regard to instant claims 6 and 12, as noted above, the composition contains polyoxyl 35 castor oil. 
With regard to claim 8, as noted above it would be obvious to use glyceryl monoleate.
With regard to claim 13, in Mulye’s example 1, oleic acid is 33% by weight (200 mg of 600 total mg of the formulation).  This would give one having ordinary skill in the art a starting point for optimizing the amount of this ingredient in the final composition.  Please refer to MPEP 2144.05. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mulye (US 6,057,289; issue date: 05/02/2000; of record), Hojgaard (WO 2015/193380; publication date: 12/23/2015; cited in the IDS filed on 11/08/2019), Foeger (US 2013/0058999; publication date: 03/07/2013; of record), and Lyons et al. (US 2001/0051595; publication date: 12/13/2001; of record) as applied to claims 1-13, 15, and 16 above, and further in view of Khopade et al. (US 2010/0137432; publication date: 06/03/2010; of record).  

The relevant disclosures of Mulye, Hojgaard, Foeger, and Lyons are set forth above.  As noted supra, it would have been obvious to formulate Mulye’s composition to contain olive oil and glyceryl monooleate; however, these references are silent with respect to including polyoxyethylene hydroxystearate.  Mulye discloses that the composition contains a surfactant having HLB greater than 10 (col 6, lines 61-62).  
Khopade, in the analogous art of pharmaceutical formulations, discloses that polyethylene glycol hydroxystearate (i.e. polyoxyethylene hydroxystearate) has an HLB value of 14.0 to 16.0 (0053).  
It would have been prima facie obvious to use polyoxyethylene hydroxystearate as the surfactant in Mulye’s invention because one having ordinary skill in the art would recognize this substance as a pharmacologically acceptable surfactant having an HLB value within the range disclosed as required by Hojgaard.  Please refer to MPEP 2144.07.  
With regard to the amount of each ingredient required by the instant claims, absent unexpected results, the examiner considers this merely a matter of optimizing the properties of the SEDDS formulation (see MPEP 2144.05).  

Response to Arguments
Applicant’s arguments on pages 11-16 with respect to claim(s) 1-8 and 10-16 have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

On page 16, Applicant argues that the instant invention possesses unexpectedly superior bioavailability, citing data presented the specification.  
Insomuch as these arguments apply to the current grounds of rejection, they are addressed here: 
Please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
In the instant case, no side-by-side comparison to the closest prior art has been made.  Mulye teaches compositions (see examples) falling entirely within the scope of the invention, as claimed, save the presence of a surfactant comprising an oleate ester or oleylether as a moiety.  Thus, the unexpectedness of the invention cannot be evaluated at this point in prosecution.  
As an aside, the examiner notes that Applicant has attributed the relative bioavailability of 3.23 of SEDDS(32) to the presence of soybean oil; however, SEDDS(11), which has a rBA of 5.52 also contains soybean oil (see table 8 on page 46 of the specification “Oils used for SEDDS(5) to (31)”), thus the relative bioavailability is not strictly due to the presence of soybean oil.
The examiner also notes that the data are not commensurate in scope with the claims, because the claimed invention embraces SEDDS(3), having an allegedly inferior relative bioavailability of 3.84 (this is comparable to the rBA of 3.23 for SEDDS(32), 

Applicant's arguments filed 01/13/2021 with respect to claim 9, whose limitations have been incorporated in to claim 1, have been fully considered but they are not persuasive.
On page 17, Applicant traverses the rejection over Mulye in view of Hojgaard, Foeger, and Lyons, arguing that Lyons does not cure the deficiencies of Mulye, Hojgaard, and Foeger.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the absence of a specific traversal of the rationale underlying the rejection, the obviousness conclusion is maintained.  

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617